Case 21-11750-mdc           Doc 140    Filed 08/25/21 Entered 08/25/21 16:09:01          Desc Main
                                      Document      Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                :      CHAPTER 11
                                                       :
 MIDNIGHT MADNESS DISTILLERY, LLC.                      :     BANKR. NO. 21-11750 MDC
                                                       :
                         Debtor.                       :

  UNITED STATES TRUSTEE'S OBJECTION TO DEBTOR’S EXPEDITED MOTION
   FOR ENTRY OF AN ORDER: (I) APPROVING THE SALE OR SALE OF UP TO
 SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS, AND THE ASSUMPTION AND
    ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
 LEASES, (II) APPROVING CERTAIN BIDDING PROCEDURES, ASSUMPTION AND
    ASSIGNMENT PROCEDURES, AND THE FORM AND MANNER OF NOTICE
     THEREOF, (III) SCHEDULING HEARINGS FOR SUCH RELIEF AND (IV)
                       GRANTING RELATED RELIEF

          The United States Trustee for Region 3, in furtherance of the administrative

 responsibilities imposed pursuant to 28 U.S.C. section 586(a), hereby objects to the Debtor’s

 Expedited Motion For Entry Of An Order: (1) Approving The Sale Or Sale Of Up To

 Substantially All Of The Debtor’s Assets, And The Assumption And Assignment Of Certain

 Executory Contracts And Unexpired Leases, (II) Approving Certain Bidding Procedures,

 Assumption and Assignment Procedures And The Form And Manner of Notice Thereof, (III)

 Scheduling hearings For Such Relief And (IV) Granting Relief as follows:

                                       BACKGROUND

                 1. Andrew R. Vara is the United States Trustee for Region 3 (the “UST”) duly

 qualified and so acting.

                 2.      The Debtor commenced this case on June 21, 2021 by filing a voluntary

 petition under Chapter 11 of the United States Bankruptcy Code and since then has remained in


                                                  1
Case 21-11750-mdc         Doc 140     Filed 08/25/21 Entered 08/25/21 16:09:01             Desc Main
                                     Document      Page 2 of 4



 operation of its business as a debtor in possession.

                3.      Upon information, the Debtor is a Pennsylvania limited liability company

 and operates a distillery and co-co-packaging plant in Bucks County, Pennsylvania.

                4.      On the petition date, the Debtor filed the Expedited Motion For Entry Of

 An Order: (1) Approving The Sale Or Sale Of Up To Substantially All Of The Debtor’s Assets,

 And The Assumption And Assignment Of Certain Executory Contracts And Unexpired Leases,

 (II) Approving Certain Bidding Procedures, Assumption and Assignment Procedures And The

 Form And Manner of Notice Thereof, (III) Scheduling hearings For Such Relief And (IV)

 Granting Relief (the “Motion” or, the “Motion to Sell”).

                5.      The Debtor sought this Court’s approval to sell substantially all its assets

 to an entity called ETOH Worldwide, LLC (the “Buyer”) as a good faith sale free and clear of

 liens and interests pursuant to Section 363 of the Bankruptcy Code. Attached to the Motion was

 the Asset Purchase Agreement between the parties also dated June 21, 2021 (the “June 21st

 APA”).

                6.      The Debtor requested that bidding procedures be established to allow for

 parties to bid on the assets to ensure that the highest and best offers could be obtained. The

 hearing on bid procedures was scheduled for July 14. Counsel for PNC (“PNC”) filed an

 objection to the Motion on July 12 (DI 76). The UST also raised comments and an informal

 objection prior to and at the hearing.

                7.      On July 14, immediately prior to the hearing, counsel for Debtor provided

 PNC and the UST certain documents including a copy of a Revised Asset Purchase Agreement

 (“Revised APA”), which was eventually filed on July 30 (DI 102).


                                                  2
Case 21-11750-mdc         Doc 140    Filed 08/25/21 Entered 08/25/21 16:09:01              Desc Main
                                    Document      Page 3 of 4



                8.      The Revised APA removed the section from the Buyer’s proposal that the

 debtor’s trade debt would be assumed if the sale was approved.

                9.      The hearing on July 14 was continued to July 21, at which time the Debtor

 agreed to revise the Motion to address PNC’s and the UST’s objections to the bid procedures.

 This Court entered the Order on July 30, 2021. At the hearing all parties reserved the right to

 object to the request for approval of sale, particularly if the Buyer was the successful bidder at

 the auction.

                10      Upon information, the auction was held on August 25, 2021, and an entity

 called Millstone Spirits, LLC (“Millstone”) was the successful bidder.

                11.     Upon information, the final and successful bid by Millstone included a

 purchase price of $1.4 million dollars, payment of certain administrative expenses and a

 payment of $50,000 to be allocated to unsecured creditors.

                12.     The initial proposed sale to ETOH included causes of action the Debtor

 has under Sections 544, 547, 548, 549, and 550 under the Bankruptcy Code. It is not presently

 known whether the proposed purchase includes the causes of action.

                13.     Upon information, the Debtor made transfers of substantial value prior to

 the petition date which could be recovered for the benefit of the estate.

                14.     The Debtor has failed to timely file its financial operating reports since the

 petition date. The UST, creditors, and parties in interest are unable to examine the Debtor’s post-

 petition operations and determine whether the Debtor has otherwise complied with its fiduciary

 obligations. Further, the failure to comply with this duty makes it impossible to determine the

 administrative expenses of the estate since the case was filed.


                                                   3
Case 21-11750-mdc         Doc 140     Filed 08/25/21 Entered 08/25/21 16:09:01             Desc Main
                                     Document      Page 4 of 4



                15.     The Debtor has failed to file the Notice of Officer Compensation as

 required by LBR 4002-1 disclosing any payments made or contemplated being made to the

 Debtor’s officers.

                16.     The UST avers that there is presently not sufficient information to enable

 the UST, creditors and other parties to determine whether there is a legitimate bankruptcy

 purpose to this sale. Without more information, the UST objects to the Debtor’s motion.

                17.     Upon information, the UST avers that the Debtor is unable to effectuate a

 plan of reorganization and this case should be converted to a chapter 7 case or dismissed

 pursuant to Section 1112(b) of the Bankruptcy Code.

                WHEREFORE, for the reasons set forth above, among others, the United States

 Trustee respectfully requests that the Court conduct a hearing on these issues and enter an order

 denying the relief requested by the Debtor in the Motion. The United States trustee specifically

 reserves the right to supplement his Objection at or prior to the time set for the hearing on this

 matter.

                DATED this 25th day of August, 2021.

                                                       ANDREW R. VARA
                                                       United States trustee
                                                       For Regions 3 and 9



                                                       By:    /s/ Kevin P. Callahan
                                                               Kevin P. Callahan
                                                                Office of the U.S. Trustee
                                                                200 Chestnut Street, Suite 502
                                                                Philadelphia, PA 19106
                                                               (215) 597-4411
                                                               (215) 597-5795 (fax)


                                                   4
